Citation Nr: 1506360	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  10-24 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from February 2006 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The claim was subsequently transferred to the RO in Louisville, Kentucky.  

The Veteran testified before the undersigned in a video-conference hearing in June 2014.  A transcript of the hearing has been associated with the claims file. 

In August 2014, this matter was remanded for additional development, to include VA treatment records and an additional medical opinion.  VA treatment records were associated with the claims file and the Veteran was afforded an additional opinion dated in August 2014.  As such, the Board finds that there has been substantial compliance with the terms of the Board's remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

A back disability, to include degenerative disc disease of the lumbar spine, has been shown to have had its onset in military service. 


CONCLUSION OF LAW

The criteria for an award of service connection for a back disability, to include degenerative disc disease of the lumbar spine, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

II.  Analysis.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran was seen in service for back strain, backache, and mid-back pain.  A thoracic spine examination indicated spasms of the paraspinal muscles.  He was placed on limited duty in August and would have extended into September 2007.  He was assigned physical therapy.  In addition, the Veteran testified before the Board that he had injured his back during his service in Iraq and was treated for back pain.  He also testified that he has had pain in his back since his service and sought treatment within six months of discharge.  The Veteran has submitted lay statements in support of his claim.

The Veteran filed a claim for service connection for back pain in September 2007.

After service, the Veteran was afforded several VA examinations and opinions and has undergone testing with respect to his back. 

In July 2008, the Veteran was afforded a VA examination.  The Veteran reported back pain in service dating from 2007.  The Veteran's range of motion was normal and he was found to have a negative examination of the lumbosacral spine.  The examiner noted that X-rays showed no evidence of acute fracture or spondylolisthesis.  The lumbar vertebral bodies were normal in stature and properly aligned.  Intervertebral disc spaces were normal.  There was spinabifida occulta of S1.

A June 2009 MRI of the lumbar spine revealed left foraminal disc bulge with annular tear at the L4-L-5 level with mild left foraminal narrowing.  

In April 2009, an acquaintance recalled that the Veteran had no back symptoms prior to service, but that upon discharge in 2007, he did complain of occasional back, foot, and leg pain. 

An October 2011 MRI revealed normal alignment of the lumbar spine.  Vertebral bodies were maintained in height shape and signal.  At the L5/S1 level there was a loss of intervertebral disc signal and mild height loss with posterior disc bulge noted, causing mild bilateral neuroforaminal narrowing with no associated nerve root compression.

The Veteran was again examined by VA in November 2011.  The examiner indicated that the Veteran's claims file was available and reviewed in connection with the examination and report.  The Veteran was found to have lumbar disc disease L4-L5 with a date of onset in March 2007.  By history, the examiner noted that the Veteran was in Iraq and building a bridge which required heavy lifting. He injured his back in March 2007.  He was seen by the field medic and in a clinic.  He was treated with Motrin and some type of pain medication.  He did not have X-rays.  His back improved and he continued to complete physical therapy.  He was medically evacuated out of Iraq and seen in Landstuhl for depression.  He had complaints of back pain at that time as well but was not treated.  

He stated that he had been seen by a doctor for his back in some type of outpatient clinic.  He had been seen by VA for treatment for his back since discharge.  He did have plain X-rays at the C&P exam in 2008 and an MRI in 2009.  An October 2011 MRI indicated L5/S1 loss of intervertebral disc signal with posterior disc bulge but no associated nerve root compression.  November 2011 X-rays indicated no acute abnormalities; partial transitional thoracolumbar and lumbosacral junctions.  After examination, the examiner declined to comment on whether or not the Veteran's currently diagnosed left foraminal disc bulge with annular tear at the L4-L5 level with mild narrowing was related to the undocumented back injury described by the Veteran during his military service.  In doing so, the examiner noted normal range of motion and normal spine examination in July 2008.  

In an addendum opinion dated in December 2011, the November 2011 examiner stated that, although the Veteran did have evidence of intermittent lumbar strain which began in service, the examiner stood by the previous opinion that it would be mere speculation as to whether the Veteran's current disc bulge with radicular symptoms due to injury was present in 2008.

In February 2013, a VA physician reported that he was contacted by the Veteran directly and requested to review the June 2009 imaging study.  The physician stated that, when compared to prior outside imaging study, there was no significant interval change noted in the extent of degenerative disc disease or disc herniation.  Overall, there was no significant height loss and only mild dehydration of the L5/S1 intervertebral disc noted, leaving a significant nucleus pulpous present.  The physician also stated that there was stable to the outside stud annular tear and disc herniation extending into the left L5-S1 neural foramen.  While this did not cause compression of the nerve root, the triggered inflammatory reaction could cause irritation of both the right and the left L5 nerve root.

A May 2013 MRI indicated a transitional lumbosacral junction.  Mild left lateral disc bulging was present at the L4-L5 level.  The remainder of the study was normal.

In a VA addendum dated in August 2014, the examiner stated that, after a review of the Veteran medical records, it was less likely that the Veteran's current back condition was related to his complaints and treatment for back pain in service.  It was stated that the Veteran did not claim a back condition at service separation and that it was a full two years before a disc bulge was noted in June 2009.  As the Veteran was indicated to be very active after service, the examiner found that the Veteran could have injured his back between August 2007 and June 2009.  The examiner also indicated that the July 2008 X-rays were found to be normal.   

In October 2014, VA requested a consultation regarding the July 2008 X-ray.  The physician indicated that three views of the lumbar spine show the vertebral bodies intact and in normal alignment with maintenance of the intervertebral disc spaces.  There was a spinabifida occulta at S1, which the physician found was generally of no clinical significance.  No other significant abnormalities were noted.  No comment was made regarding an degenerative changes.  The physician stated that he was "in agreement with the original report that this is basically a negative examination of the lumbar spine."

In October 2014, the Veteran submitted a report of a private physician offering a second opinion regarding his July 2008 X-rays.  The physician indicated that three views showed mild multilevel degenerative changes, demonstrated by early osteophytosis and end plate sclerosis.  The assessment was spinabifida occulta, partial lumbarization of SI, and mild degenerative disc disease throughout the lumbar spine without significant sclerosis or spurring.  

The record clearly document a current back disability and back injury in service.  The question is whether there is a nexus between the current disability and the in-service injury.  VA examiners have provided no opinion as to whether the current disability is related to service other than to say they could not provide the opinion without resort to speculation.  Such opinions weigh neither for nor against the claim.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The remainder of the record shows the Veteran was having documented back symptoms at the time of his discharge from service and filed a claim for back disability within a month of discharge from service.  Much has been made of the normal X-ray in July 2008; but a private examiner has interpreted the X-ray as showing disability.  The back disability was initially identified on diagnostic studies that were not performed prior to 2009.  In addition, at least one provider noted degenerative disc disease in service.  As such, the Board finds that the evidence is in at least equipoise on the question of nexus.  Resolving reasonable doubt in the Veteran's favor; service connection is warranted for the current low back disability.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is granted. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


